Citation Nr: 0640050	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post traumatic stress disorder.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from July 1966 to 
July 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A May 2004 decision of the Board granted an initial 
evaluation in excess of 50 percent for post traumatic stress 
disorder (PTSD), to 70 percent but not more.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2006, the Court vacated 
and remanded the May 2004 Board decision.

A letter was sent to the veteran and his service organization 
on September 21, 2006 in which he was given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
A letter was received from the veteran's attorney in October 
2006, enclosing additional argument, Social Security 
Administration records, a waiver of RO consideration of those 
records, and a request that the Board proceed immediately 
with readjudication of the appeal. 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran claims entitlement to TDIU and entitlement to an 
initial evaluation in excess of 70 percent for PTSD.

After the May 2004 Board decision regarding an increased 
evaluation for PTSD was issued, the RO obtained additional VA 
Medical Center records that included treatment for PTSD.  The 
RO has not yet considered the records in relationship to the 
claim for entitlement to an increased initial evaluation for 
PTSD and the veteran did not submit a waiver of the RO's 
consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2006).  Accordingly, this issue must be remanded for the RO 
to consider.

Additionally, although the veteran's attorney refers to the 
veteran's Application for Increased Compensation based on 
Unemployability in his argument to the Board in October 2006 
correspondence, this document is not of record.  Moreover, in 
adjudicating a TDIU claim, VA may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disabilities do not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 
294, 297 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
VA has a duty to supplement the record by obtaining an 
examination, which includes an opinion as to what, if any, 
affect the veteran's service-connected disabilities have on 
his ability to work.  Friscia, 7 Vet. App. at 297; see also 
Beaty, 6 Vet. App. at 538.  Here, there is no such medical 
opinion of record.  Accordingly, this issue must be remanded 
in order to obtain such an opinion.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
request a copy of the Application for 
Increased Compensation based on 
Unemployability referred to by his 
representative in the October 2006 
correspondence to the Board.  If such a 
copy is not available, the RO must once 
again provide the veteran with an 
Application for Increased Compensation 
based on Unemployability (VA Form 21-
8940) for him to complete.  The veteran 
must be afforded the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claims.  Based on the veteran's response, 
the RO must attempt to procure copies of 
all records not previously obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.

2.  In addition to the above, and 
regardless of the veteran's response to 
the above request for information, the RO 
must attempt to obtain, and associate 
with the claims file, all VA treatment 
records that have not previously been 
associated with the veteran's VA claims 
folder.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  The RO must schedule the veteran for 
a VA examination to determine the impact 
that his service-connected disability has 
on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner must 
elicit from the veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the review 
of the claims file, the examiner must 
provide an opinion as to whether the 
veteran is unable to obtain or retain 
employment due only to his service-
connected disability, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete 
rationale for any opinions expressed must 
be given.  The report must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


